IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA15-640

                              Filed: 15 December 2015

Wake County, No. 12 CV 180

LEE FRANKLIN BOOTH, Plaintiff,

             v.

STATE OF NORTH CAROLINA, Defendant.


      Appeal by plaintiff from order entered 12 February 2015 by Judge Donald W.

Stephens in Wake County Superior Court.         Heard in the Court of Appeals 19

November 2015.


      Dan L. Hardway Law Office, by Dan L. Hardway, for plaintiff-appellant.

      Attorney General Roy Cooper, by Assistant Attorney General William P. Hart,
      Jr., for defendant-appellee.


      TYSON, Judge.


      Lee Franklin Booth (“Plaintiff”) appeals from order granting summary

judgment in favor of the State of North Carolina (“Defendant”). We affirm.

                       I. Factual and Procedural Background

      In September 1981, Plaintiff pleaded guilty to one count of non-aggravated

kidnapping. Plaintiff’s crime did not involve the use of a firearm. Plaintiff served a

twenty-six-month term of imprisonment and was released from parole on 30

December 1985.
                                   BOOTH V. STATE

                                  Opinion of the Court



       At the time Plaintiff was released from incarceration, N.C. Gen. Stat. § 14-

415.1, the North Carolina Felony Firearms Act (“the NC FFA”), only prohibited the

possession of “any handgun or other firearm with a barrel length of less than 18

inches or an overall length of less than 26 inches” by persons convicted of certain

felonies, mostly of a violent or rebellious nature, “within five years from the date of

such conviction, or unconditional discharge from a correctional institution, or

termination of a suspended sentence, probation, or parole upon such conviction,

whichever is later.” Act of June 26, 1975, ch. 870, sec. 1, 1975 N.C. Sess. Laws 1273.

       Plaintiff’s right to possess a firearm was fully restored on 30 December 1990,

by virtue of the version of the NC FFA in effect at the time. On 5 January 2001,

North Carolina Governor Hunt granted Plaintiff a Pardon of Forgiveness, subject to

the conditions that Plaintiff “be of general good behavior and not commit any felony

or misdemeanor other than a minor traffic offense and further upon the condition

that this Pardon shall not apply to any other offense whereof the said party may be

guilty.”

       The General Assembly subsequently amended the NC FFA in 2004 to prohibit

the possession of all firearms by any person convicted of a felony, without regard to

the date of conviction or the completion of the defendant’s sentence, including while

located within his or her own home and place of business. Act of July 15, 2004, ch.

186, sec. 14.1, 2004 N.C. Sess. Laws 716, 737. The 2004 amendment did not provide



                                         -2-
                                   BOOTH V. STATE

                                   Opinion of the Court



for any exceptions for individuals, such as Plaintiff, who previously had their right to

possess firearms fully restored or who had been pardoned.

      The General Assembly amended the NC FFA once again in 2010, effective 1

February 2011. The 2011 amendment provided for an exception to the application of

the NC FFA under subsection (d): “This section does not apply to a person who,

pursuant to the law of the jurisdiction in which the conviction occurred, has been

pardoned or has had his or her firearms rights restored if such restoration of rights

could also be granted under North Carolina law.” N.C. Gen. Stat. § 14-415.1(d) (2013).

      On 6 January 2012, Plaintiff filed a complaint against only the State of North

Carolina under the Declaratory Judgment Act, and failed to name any individual

defendants. N.C. Gen. Stat. §§ 1-253 et seq. He requested the following relief: (1)

declaratory judgment that the NC FFA “is unconstitutional on its face and as applied

to [P]laintiff under the provisions of the Constitutions of the United States and the

State of North Carolina and, consequently, had no effect at any time upon [P]laintiff’s

rights to keep and bear a legal firearm;” (2) declaratory judgment stating Plaintiff

was exempt from the NC FFA “due to the fact that he holds a Pardon of Forgiveness

for the only possible predicate offense;” (3) compensatory damages “for violation of

his constitutional rights and for harm, loss and damage suffered;” and (4) costs and

attorney’s fees.




                                          -3-
                                   BOOTH V. STATE

                                  Opinion of the Court



      Plaintiff included numerous factual allegations regarding his behavior as an

upstanding citizen since his release from incarceration.         Plaintiff detailed his

employment history as a “professional engineer and an entrepreneur.” He provided

certain services through his employment, which included “the overhaul and repair of

high technology systems and components in the aerospace, space, maritime, and

weapons industries[,]” serving “commercial and military clients both domestic and

foreign.”

      Plaintiff stated in 2007, he “organized, and initially served as president of, a

new business, Victory Arms, Inc., with a plan to design, develop and produce

firearms.” Plaintiff contended “[u]pon applying for a federal license to undertake

such manufacturing, [he] discovered that the 2004 amendment to N.C. Gen. Stat. §

14.415.1 was being interpreted by the federal licensing authorities to prohibit issuing

a license to [him].” Plaintiff subsequently resigned as president of the corporation

and alleged he “has been prevented from being employed by, or obtaining any

ownership interest in, Victory Arms, Inc.” as a result of his inability to acquire a

federal license.

      Plaintiff averred he dispossessed himself of any and all firearms in order to

comply with the NC FFA. Plaintiff alleged he

             suffered, and continues to suffer significant harm,
             including, but not limited to, loss of property, loss of
             freedom, loss of use of property, loss of a business, business
             opportunities, investment and business income, loss of the


                                         -4-
                                    BOOTH V. STATE

                                   Opinion of the Court



             exercise of his constitutional rights, loss of security and the
             ability to protect himself and his family in his home and
             place of business, psychological and emotional stress and
             other serious and significant damage.

      On 10 May 2012, Plaintiff filed a motion for partial judgment on the pleadings

under N.C. Gen. Stat. § 1A-1, Rule 12(c) (2013), in which he requested the trial court

rule upon “the issue of the legal effect of the Pardon of Forgiveness granted to

Plaintiff[.]” The trial court entered an order allowing Plaintiff’s motion for partial

judgment on the pleadings on 27 September 2013. The order stated, in part:

             Given that the plaintiff had received his pardon from the
             governor of North Carolina . . . the Felony Firearms Act as
             amended simply does not apply to the plaintiff and thus
             cannot bar him from either possessing or bearing arms.
             Under this analysis, it is not necessary that the Court
             determine whether the Act is, as to this plaintiff,
             unconstitutional under an “as applied” challenge.

(emphasis supplied and in original).

      The State appealed the trial court’s order. Plaintiff cross-appealed, contending

the trial court should have also allowed his motion to be granted as to his

constitutional “as applied” challenge to N.C. Gen. Stat. § 14-415.1.

      This Court issued an opinion affirming the trial court’s order on 4 June 2013.

Booth v. State (Booth I), 227 N.C. App. 484, 742 S.E.2d 637 (2013). This Court

declined to address Plaintiff’s constitutional argument, stating “North Carolina

General Statute § 14-415.1 cannot be unconstitutional as applied to plaintiff, because

it does not apply to him at all.” Id. at 489, 742 S.E.2d at 640 (emphasis in original).


                                          -5-
                                   BOOTH V. STATE

                                   Opinion of the Court



      Our Supreme Court denied Defendant’s petitions for discretionary review and

writ of supersedeas by order entered 29 August 2013. Booth v. State, 367 N.C. 224,

747 S.E.2d 525 (2013). The trial court entered an order on remand on 13 December

2013, which restored Plaintiff’s right to possess firearms.

      Defendant filed a motion for summary judgment for all remaining claims. The

trial court entered a written order granting summary judgment in favor of Defendant

on 12 February 2015. Plaintiff gave timely notice of appeal to this Court.

                                       II. Issues

      Plaintiff argues the trial court erred by granting summary judgment in favor

of Defendant the State of North Carolina because: (1) doing so effectively violated

Plaintiff’s right to seek redress of grievances; (2) material issues of fact were in

dispute regarding the violation of Plaintiff’s constitutional rights between 1

December 2004 and 13 December 2013; and (3) material issues of fact were in dispute

of whether Plaintiff was entitled to recover damages, if it was found that his

constitutional rights were violated between 1 December 2004 and 13 December 2013.

                               III. Standard of Review

      Summary judgment is proper where “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that any party is entitled to a

judgment as a matter of law.” N.C. Gen. Stat. § 1A-1, Rule 56(c) (2013); see Draughon



                                          -6-
                                   BOOTH V. STATE

                                  Opinion of the Court



v. Harnett Cnty. Bd. of Educ., 158 N.C. App. 208, 212, 580 S.E.2d 732, 735 (2003)

(citation and internal quotation marks omitted), aff’d per curiam, 358 N.C. 131, 591
S.E.2d 521 (2004).

      “In a motion for summary judgment, the evidence presented to the trial court

must be . . . viewed in a light most favorable to the non-moving party.” Howerton v.

Arai Helmet, Ltd., 358 N.C. 440, 467, 597 S.E.2d 674, 692 (2004) (citation omitted).

             An issue is “genuine” if it can be proven by substantial
             evidence and a fact is “material” if it would constitute or
             irrevocably establish any material element of a claim or a
             defense.

                     A party moving for summary judgment may prevail
             if it meets the burden (1) of proving an essential element of
             the opposing party’s claim is nonexistent, or (2) of showing
             through discovery that the opposing party cannot produce
             evidence to support an essential element of his or her
             claim. Generally this means that on undisputed aspects of
             the opposing evidential forecast, where there is no genuine
             issue of fact, the moving party is entitled to judgment as a
             matter of law. If the moving party meets this burden, the
             non-moving party must in turn either show that a genuine
             issue of material fact exists for trial or must provide an
             excuse for not doing so.

Lowe v. Bradford, 305 N.C. 366, 369, 289 S.E.2d 363, 366 (1982) (citations and

internal quotation marks omitted). This Court reviews an order granting summary

judgment de novo. In re Will of Jones, 362 N.C. 569, 573, 669 S.E.2d 572, 576 (2008).

                                     IV. Analysis

                         A. Plaintiff’s Right to Seek Redress



                                         -7-
                                    BOOTH V. STATE

                                   Opinion of the Court



      Plaintiff argues he was denied his state and federal constitutional rights to

seek redress of grievances by the trial court’s 12 February 2015 order. Plaintiff

contends his constitutional claims have “yet to be addressed by any court.” This

argument is without merit.

      Plaintiff has not been precluded from filing his complaint in this action.

Plaintiff’s motion for partial judgment on the pleadings was not only heard by the

trial court, but Plaintiff was afforded the declaratory relief he sought. This Court

fully addressed Plaintiff’s complaint in Booth I, and Plaintiff filed a conditional

petition for discretionary review with our Supreme Court. Plaintiff also participated

in the 20 January 2015 hearing on Defendant’s motion for summary judgment.

Plaintiff has been allowed access to the courts at every juncture in this action.

      In Booth I, this Court noted “[a]lthough the [27 September 2012] order was

addressing plaintiff’s motion for partial judgment, the order actually disposed of the

issues raised by plaintiff’s complaint and is thus a final order.” Booth I, 227 N.C. App.

at 486, 742 S.E.2d at 638. The trial court and this Court in Booth I deemed it

unnecessary to render a determination on the constitutionality of the NC FFA as

applied to Plaintiff, in light of both courts’ express declaration and judgment that the

statute in question did not apply to Plaintiff by virtue of his pardon. See State v.

Jones, 242 N.C. 563, 564, 89 S.E.2d 129, 130 (1955) (“[A]ppellate courts will not pass




                                          -8-
                                    BOOTH V. STATE

                                   Opinion of the Court



upon constitutional questions, even when properly presented, if there be also present

some other ground upon which the case may be decided.”) (citations omitted).

      Plaintiff’s right to seek redress of grievances does not entitle him to compel a

ruling by the courts on each and every claim he sets forth, particularly when a court’s

determination on one issue renders another issue moot or unnecessary. Plaintiff has

not been denied access to the courts and received the declaratory relief he sought.

This argument is overruled.

                          B. Genuine Issues of Material Fact

      Plaintiff argues the trial court erred by granting summary judgment in favor

of Defendant. He contends genuine issues of material fact exist of: (1) whether he

was deprived of his constitutional right to bear arms from 2004 to 2013; and (2)

whether he is entitled to damages, if it is determined his constitutional rights were

violated. We disagree.

      The Declaratory Judgment Act provides: “Any person . . . whose rights, status

or other legal relations are affected by a statute . . . may have determined any question

of construction or validity arising under the . . . statute . . . and obtain a declaration

of rights, status, or other legal relations thereunder.” N.C. Gen. Stat. § 1-254 (2013)

(emphasis supplied). “[J]urisdiction under the Declaratory Judgment Act may be

invoked only in a case in which there is an actual or real existing controversy between




                                          -9-
                                   BOOTH V. STATE

                                  Opinion of the Court



parties having adverse interests in the matter in dispute.” State ex rel. Edmisten v.

Tucker, 312 N.C. 326, 338, 323 S.E.2d 294, 303 (1984) (citations omitted).

             [A]ctions filed under the Declaratory Judgment Act . . . are
             subject to traditional mootness analysis. A case is
             considered moot when a determination is sought on a
             matter which, when rendered, cannot have any practical
             effect on the existing controversy. Typically, courts will not
             entertain such cases because it is not the responsibility to
             decide abstract propositions of law.

Hindman v. Appalachian State Univ., 219 N.C. App. 527, 530, 723 S.E.2d 579, 581

(2012) (citation and internal quotation marks omitted); see Hoke Cnty. Bd. of Educ.

v. State, 367 N.C. 156, 159, 749 S.E.2d 451, 454 (2013) (“This Court consistently has

refused to consider an appeal raising grave questions of constitutional law where,

pending the appeal to it, the cause of action had been destroyed so that the questions

had become moot.”) (citation and internal quotation marks omitted); Morris v. Morris,

245 N.C. 30, 36, 95 S.E.2d 110, 114 (1956) (holding “a moot question is not within the

scope of our Declaratory Judgments Act”).

      The trial court’s 27 September 2012 order, affirmed by this Court in Booth I,

determined the current version of N.C. Gen. Stat. § 14-415.1, which has been in effect

since Plaintiff commenced this action, does not apply to Plaintiff. The trial court

entered an order on remand in accord with Booth I on 13 December 2013, which fully

affirmed Plaintiff’s right to “purchase, own, possess, or have in his custody, care or

control any firearm” because of his exemption from the NC FFA by virtue of his



                                         - 10 -
                                     BOOTH V. STATE

                                    Opinion of the Court



pardon. No “real or existing controversy” remained upon entry of this order. Tucker,
312 N.C. at 338, 323 S.E.2d at 303; see Hoke Cnty. Bd. of Educ., 367 N.C. at 159, 749

S.E.2d at 454 (“When, as here, the General Assembly revises a statute in a material

and substantial manner, with the intent to get rid of a law of dubious

constitutionality, the question of the act’s constitutionality becomes moot.”) (citations

and internal quotation marks omitted).

        The law of this case has been adjudicated and declared. Plaintiff retains his

right to bear arms and the NC FFA does not apply to him at this time. The trial

court’s 13 December 2013 order on remand effectively disposed of the remaining

issues Plaintiff raised. No additional declaratory relief is available to Plaintiff at this

time.

        We hold Plaintiff has received the declaratory relief he sought and to which he

is entitled. We decline to reach Plaintiff’s constitutional question in this appeal.

              It is well established [sic] that appellate courts will not
              pass upon constitutional questions, even when properly
              presented if there is some other ground upon which the
              case can be decided, since the authority of the court to
              declare an act of the Legislature in conflict with the
              Constitution arises out of and as an incident of its duty to
              determine and adjudge the rights of parties to the litigation
              before it.

State v. Crabtree, 286 N.C. 541, 543, 212 S.E.2d 103, 105 (1975) (citations omitted);

see also State v. Lewis, 365 N.C. 488, 499, 724 S.E.2d 492, 497-98 (2012); State v.




                                           - 11 -
                                     BOOTH V. STATE

                                    Opinion of the Court



Whaley, 362 N.C. 156, 161, 655 S.E.2d 388, 391 (2008); State v. Jones, 296 N.C. 495,

503, 251 S.E.2d 425, 430 (1979).

      Our decision does not foreclose Plaintiff’s ability to file an action, in which he

asserts claims against a state official or agency, in order to seek redress for his alleged

constitutional violations.

                                      V. Conclusion

      Plaintiff’s right to seek redress of his grievances was not violated or impaired.

Plaintiff obtained the declaratory relief to which he is entitled upon the trial court’s

entry of its 13 December 2013 order. The law of this action has been adjudicated and

declared. Under the applicable standard of review, the trial court did not err by

granting summary judgment in favor of Defendant. The judgment appealed from is

affirmed.

      AFFIRMED.

      Judges STROUD and DIETZ concur.




                                           - 12 -